Citation Nr: 1413428	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was scheduled for a BVA Video Hearing in June 2011, as requested in his July 2010 substantive appeal.  The Veteran withdrew his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  This matter was remanded in January 2013 and November 2013 for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A lumbar spine disorder was not manifested in service or for many years after, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The May 2008 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Regarding the duty to assist, the Veteran's service entrance examination has been associated with the record; however, the remainder of his STRs have been determined to be unavailable.  In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  This heightened duty has been satisfied.  Pursuant to the Board's January 2013 remand, efforts were made to obtain records from the US Naval Hospital in Long Beach, California; records from boot camp in San Diego, California; and sick bay records from the USS Francis Hammond.  These records were also determined to be unavailable.  See August 2013 Formal Finding.

Service personnel records and post-service VA and private treatment records have been secured.  The Veteran was afforded a VA examination in June 2009.  The Board's 2013 remand requested an examination and a medical opinion, which were obtained in June 2013.  An addendum medical opinion was obtained in July 2013.  The June and July 2013 opinions were determined to be inadequate for rating purposes and in November 2013, the Board remanded for a supplementary medical opinion.  The December 2013 opinion received in response is adequate for rating purposes, as it reflect that the examiner had familiarity with all factual data, includes all necessary findings, and includes an explanation of rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that in December 1990, while in Subic Bay, The Philippines, he was loading armor plates onto the flight deck, and that while transporting these plates to another part of the ship, he slipped and caught himself mid fall.  He reported that he felt something snap or shift in his back and he went to sick bay and was told it was a pulled muscle.  See July 2011 Statement.

Available STRs were silent for lumbar spine complaints, treatment, or diagnosis.

Private treatment records reflect complaints of low back pain and stiffness.  In March 2005, the Veteran was seen complaining of low back pain following a motor vehicle accident that occurred 2 days prior.  March 2005 lumbar spine diagnostic testing showed no fracture, malalignment or destructive lesions.  A March 2005 MRI showed disc dehydration with disc bulging at L3-4 and L4-5.  In July 2005, it was noted that the Veteran complained of low back pain since a motor vehicle accident in February 2005.  A lumbar spine X-ray showed mild disk narrowing at L5/S1 and past MRIs from September 2001 and March 2005 revealed a small bulge and a small central disk herniation likely in the lumbar spine.  A September 2005 record noted that the Veteran received a lumbar epidural steroid injection, which did not help his pain.  In October 2005, the Veteran reported low back pain ongoing "for the past several months."  An October 2005 surgery consultation report noted that the Veteran's "recurrent disk herniation is a permanent injury due to the motor vehicle accident."  An October 2005 MRI showed disc bulging at L3-4 and L4-5, in addition to disc protrusion at L5-S1 and narrowing at the L5-S1 level.

VA treatment records also note continued complaints of low back pain.  In May 2008, it was noted that the Veteran had lumbar disc partial laminectomy surgery in 2001 for a work related accident in 2000 and that a March 2005 MRI of the lumbar spine showed a small central disc herniation at L5-S1.  The record further noted that the Veteran had multiple lumbar cortisone injections.  On September 2008 treatment record, a history of DDD involving, in part, the lumbar spine as secondary to a motor vehicle accident was noted, in addition to a history of a partial laminectomy L5/S1 in 2000.  A September 2008 MRI of the lumbar spine revealed DDD.  In October 2008, the Veteran was seen for back pain.  It was noted that he presented wearing a back brace.  On April 2009 treatment record, it was noted that the Veteran had low back pain for years.  It was further noted that there was a history of a work-related injury in 2000 and that he had low back surgery, and that he later had an automobile injury in 2005, for which low back surgery was recommended.  In May 2009, the Veteran was seen complaining of worsening low back pain.  On June 2009 treatment record, chronic low back pain was noted.  The Veteran reported a past motor vehicle accident and pain in the left side of his mid back after an accidental fall from a ladder while cutting tree branches.

On June 2009 VA examination, lumbar spine DDD/DJD was diagnosed.

On June 2013 VA examination, degenerative disc disease (DDD) of the lumbar spine was diagnosed.  The examiner cited a review of the record and opined that the current lumbar spine disorder was less likely than not incurred in or caused by service.  No rationale for this opinion was provided.

An addendum opinion was provided in July 2013.  The examiner opined that a lumbar spine disorder was less likely than not incurred in or caused by service.  The examiner provided a thorough discussion of the medical evidence; however, did not provide a rationale for his opinion.  As such, the Board found the June 2013 medical opinion and July 2013 addendum to be inadequate for rating purposes and remanded for a supplementary medical opinion.

In September 2013, the Veteran stated that he was told that he pulled lower back muscles in service, and so did not seek help until much later believing that nothing was really wrong with his back.

On December 2013 supplementary VA medical opinion, the physician opined that it is less likely than not that lumbar spine disorder had its onset in service or is otherwise causally related to service.  The physician explained that even though the Veteran had an incidence of a fall and strain in service, he did not have any reported symptoms of a slipped disc at the time.  Instead symptoms of a slipped disc occurred later following an on-the-job back injury in 2001 and a motor vehicle accident in 2005.  

It is not in dispute that the Veteran has been diagnosed with lumbar spine DDD.  This disorder has been diagnosed, to include on VA examination.  

The preponderance of the evidence is against a finding that the low back disorder became manifest in service.  Available STRs are silent for any complaints, treatment, or diagnosis regarding the back.  Medical records reveal that the Veteran first sought treatment for his back in 2001, 10 years after discharge from service.  Most significantly, the December 2013 VA examiner specifically opined that it is less likely than not that a back disability occurred in service.  The examiner explained the basis for his opinion and cited to the factual record, noting that although the Veteran had an incidence of fall and strain in service, there is no evidence of symptomatology consistent with his current low back diagnosis.  The examiner stated that the Veteran's symptoms occurred postservice following an on-the-job back injury and a motor vehicle accident.  As this opinion contains a clearly supported medical explanation with citation to medical literature and the factual record, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  

The preponderance of the evidence is also against a finding that service connection for a lumbar spine disability is warranted on a presumptive basis.  The records do not include evidence of a back disability within the first post-service year.  Indeed, the first documented report of a back disability is not until many years after service.  

The Board has considered the Veteran's lay statements of an inservice back injury and back symptomatology continuously since; however, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the onset and etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (laypersons are not competent to diagnose cancer).  Such matters require medical knowledge.  In this case, the Board finds that the onset and etiology of back disability requires medical expertise.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to onset or medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic/musculoskeletal conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.   

Consequently, service connection for a lumbar spine disorder on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  As noted above, the record does not include reports of a back disability until many years following service.  Again, the Board has considered the Veteran's lay statements of back symptoms in service and continuously thereafter, but has determined that such assertions lack probative value.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1991) and initial treatment in 2001 (10-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period of continuity since, the lumbar spine disorder may somehow otherwise be related to the Veteran's service.  In this regard, the most probative and persuasive evidence of record shows that the Veteran's current lumbar spine disorder is unrelated to service.  Indeed, the only competent medical opinion of record (the Board again notes that June 2013 and July 2013 VA opinions were found inadequate for rating purposes) was negative:  the December 2013 finding that it was less likely than not that such disability had its onset in service or was otherwise causally related to service.  The examiner cited to the factual record, including treatment records and the Veteran's lay statements.  As support for the opinion, the examiner noted that even though the Veteran had a fall and strain in service, there were no reported symptoms of a slipped disc.  Instead, the examiner noted that the disc symptoms occurred many years after service following an on the job back injury in 2001 and a motor vehicle accident in 2005.  Because the examiner expressed familiarity with the record, including the lay statements, and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the depth of the examination report, including citation to the factual record and specific lay statements, and prior medical opinions, and the fact that the opinion was based on a review of the complete record, including the lay statements of record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Consistent with the December 2013 VA examiner's opinion is an October 2005 private record which noted that the Veteran's "recurrent disk herniation is a permanent injury due to the motor vehicle accident."  

The Board again notes that it has considered the Veteran's lay statements regarding the etiology of his back disability and specifically, that he attributes his back disability to service.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana, 24 Vet. App. at 428.  Whether arthritis of the back which the Veteran currently suffers from may be related to service requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to arthritis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic/musculoskeletal conditions.  See King, 700 F.3d at 1345.  

In sum, the preponderance of the evidence is against associating the currently diagnosed lumbar spine DDD with his service.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


